Citation Nr: 1218032	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to June 1978.  He died in December 2001.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by which the RO, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.  

In April 2010, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In August 2010, the Board remanded this matter to the RO for further development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In August 2010, the Board remanded the matter on appeal to the RO via the AMC for further development of the evidence.  In pertinent part, the Board asked that a medical opinion regarding the cause of the Veteran's death be provided.  The opinion request included the following questions:

(A)  Is it at least as likely as not (meaning 50 percent or more probable) that the cause of the Veteran's death, metastatic brain and liver cancer due to lung cancer, had its onset in service or within one year from the Veteran's separation from service in June 1978? 

(B)  If not, is it at least as likely as not (meaning 50 percent or more probable) that the cause of the Veteran's death is otherwise related to his documented in-service treatment for various respiratory complaints? 

In an October 2010 opinion, the examiner opined that the lung cancer with metastases to the brain and liver diagnosed in 2001 did not likely have its onset in service or within a year of separation.  The examiner, therefore, answered the first part of the question posed.  The examiner, however, failed to opine regarding the question of whether it is at least as likely as not (meaning 50 percent or more probable) that the cause of the Veteran's death is otherwise related to his documented in-service treatment for various respiratory complaints.  The Board also noted that July 2001 VA outpatient records noted a history of smoking two packs of cigarettes a day since high school.  In a written statement received in March 2002, the appellant asserted that the Veteran started smoking during service in the Belgian Congo in 1960 when cigarettes were routinely provided and that the Veteran was not a smoker when he enlisted in 1957.

Because the examiner did not respond fully to the Board's inquiry, a remand to the RO for compliance is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The remand instructions are contained in the first paragraph below.

Accordingly, the case is REMANDED TO The RO/AMC for the following action:

1.  Request an addendum opinion from the VA examiner who provided the October 2010 VA medical opinion or a suitable substitute, if necessary.  The examiner should provide a medical opinion as to the following question: 

Is it at least as likely as not (meaning 50 percent or more probable) that the cause of the Veteran's death is related to his documented in-service treatment for various respiratory complaints? 

In making this determination, please comment on the significance, if any, of the Veteran's in-service findings and his history of smoking two packs of cigarettes per day as it pertains to his lung cancer.  See, e.g., July 2001 VA treatment record.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The report must state whether such review was accomplished. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The designated VA physician should discuss the medical rationale of the opinion, whether favorable or unfavorable, based on the findings and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

2.  Thereafter, readjudicate the claim of service connection for the cause of the Veteran's death in light of the additional evidence.  If the benefit is not granted, send the appellant and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


